Mr. Justice Clark
delivered the opinion of the court,
By the first section of the Act of 1st April, 1834, the several courts of Quarter Sessions of the Commonwealth have power “by and with the concurrence of the grand jury of the county to incorporate any town or village within their respective jurisdiction.”
On the 7th September, 1885, an application was made in *365the court of Quarter Sessions ot' Cambria county, for the incorporation of the “Borough of Summit.” Such proceedings were subsequently had thereon, that on the 13th of January, 1886, a decree was entered, in conformity with the prayer of the petitioners, declaring the Borough of Summit incorporate, according to law, and to the proceedings resulting in that decree this writ of certiorari was taken.
The only errors assigned upon this record, which have been discussed by counsel, are the first, second, third, and the eighth, which was filed at the argument. The remaining assignments are either unsupported by the record before us, or relate to matters which were properly within the discretion of the court below, and are therefore wholly without merit; as however they appear to have been abandoned, it is unnecessary for us to consider them.
The main contention is, that the decree of the Quarter Sessions cannot be sustained, in consequence of the defective character of the certificate of the grand jury. The third section of the Act of 1834, Purd. Dig., 165, pi. 3, provides that “ the court shall cause the aforesaid application to be laid before the grand jury, when in session, and if a majority of the said grand jury, after a full investigation of the case, shall find that the conditions prescribed by this Act have been complied with, and shall believe that it is expedient to grant the prayer of the petitioners, they shall certify the same to the court, which certificate shall be entered of record, and no further proceedings shall be had until the succeeding term of the said court, at which term the judgment of the grand jury may be confirmed,” &c. The Act of June 2d, 1871, Purd. Dig., 166, pi. 13, provides, that the application shall be laid before the grand jury at the same term of court when presented, and in no case later than the next subsequent term, and shall be signed by the petitioners within three months immediately preceding its presentation to the court.
At the same term at which this application was made, it was laid before the grand jury of the proper county, which tribunal returned it to the court with this indorsement: “Approved, J. W. Wonders* Foreman,” and it is upon this certificate of the grand jhry that the decree of incorporation is founded.
It has been suggested that this is in conformity with the general practice throughout the commonwealth. We believe that this form of certificate has been recognized as a proper one in some of the counties of the state, but a reference to the cases brought into this court will not justify the statement that such has been the general practice. • If the practice, in this respect, has not been uniform it should be; it is impor*366tant, therefore, that the purpose of the statute should be ascertained, in order that the same form of procedure may be observed throughout the state. -
It is clear that the power of the Quarter Sessions is to be exercised “with the concurrence of the grand jury;” the same discretion is to be exercised by both. The grand jury must enter into a “full investigation ” of the case, not only so, they must certify to the court the result of that investigation, not with the particularity of a special verdict, perhaps, but at least in the general terms of the statute. If they find that the conditions prescribed by the statute have been complied with, and believe that it is expedient to grant the prayer of the petitioners, it is their duty to certify to this effect in proper form to the court, in order that at the succeeding term, if the court shall be of the same opinion, “the judgment of the grand jury may be affirmed; ” “ but if the court shall deem further investigation necessary, they may take such order thereon as to right and justice shall appertain.”
The word “ approved,” it must be conceded, does not convey the full expression of the requirements of the statute. Although such a finding might fairly import that the project of incorporation met the approval of the jurors, it could not be understood to signify that the conditions prescribed by the statute had been complied with. We think such a practice is too loose, and that the public interests would be better sub-served by adhering to the positive directions of the statute. The grand jury will thus have their attention called to the specific matters for investigation, and will more readily apprehend the true nature and extent of the inquiries which they are to make. The certificate of the grand jury, in such cases, should set forth, substantiallj’, that, after a full investigation of the case, the jurors find that the conditions prescribed by law have been complied with, and that they believe that it is expedient to grant the prayer of the petitioners.
The second assignment is without merit; the record shows that the application was in point of fact accompanied by a plot or draft particularly descriptive of the boundaries of the proposed borough, and exhibiting the courses and distances of the lines, as required by law.
Nor can the third assignment of error be sustained. The petitioners could not know in advance when the petition would be presented to the court: they could not, therefore, set forth the fact that their names were signed within three months immediately preceding its presentation. This is not one of the conditions presented by the Act of 1834; but the record must show affirmatively that this requirement of the Act of 1871, has been complied with. If, however, as we said In re La *367Plume Borough, 34 Pitts. Leg. Jour., 69, the petition was signed as required by the Act, the fact can undoubtedly be shown, and be made matter of record at any time before final decree.
It appears, as set forth in the eighth assignment, that an error exists in the petition and decree; the description of the boundaries there given is at variance with the draft or plot on file. The proper distance of the sixth boundary line and the bearing of the seventh are omitted. This is manifestly a mere blunder, and might perhaps, upon a proper showing, be amendable here, but as the decree must be reversed on other grounds, this correction may be made elsewhere.
For the reasons stated the decree of- the Quarter Sessions is reversed, and the proceedings are set aside.